By the Court, McKinstry, J.:
Indictment charging defendant with entering the house of one Henry Plageman with intent to commit larceny therein. The first witness called by the prosecution, after having been duly sworn, was asked by the Clerk, “what is your name?” To which question he replied, “Henry Plageman,” and then proceeded to testify further in the case. The defendant has appealed, and claims that it was not proved that the name of the witness was Henry Plageman, because his reply to the question put by the Clerk constituted no portion of his testimony.
Judgment and order denying new trial affirmed.
Neither Mr. Justice Crockett nor Mr. Justice Rhodes: expressed an opinion.